ATTORNEY GRIEVANCE                             •       IN THE
COMMISSION OF MARYLAND                         •
200 Harry Truman Parkway                       •       COURT OF APPEALS
Suite 300
Annapolis, MD 21401                            •       OF MARYLAND

       Petitioner
                                               •       Misc. Docket AG
V.                                             •       No. 0011
                                               •       September Term, 2016
BRUCE MICHAEL SMITH

                                               •       IN THE CIRCUIT COURT FOR
                                               •       BALTIMORE COUNTY
       Respondent                              •       Case No. 03-C-16-006867 AG
                              ************* ****** * ***** ***



                                              ORDER

       Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant

to Maryland Rule 19-736, in which Respondent admits he committed professional misconduct in

violation of Rules IT, 1.3, 1,4(a) and (b), 1.5(a), and 8.4(a)(b)(c) and (d), of the Maryland

Lawyers' Rules of Professional Conduct, which were the rules in effect at the time of this

misconduct, it is this 1st day of November ,2016,

       ORDERED, that Respondent, Bruce Michael Smith, be and he is hereby disbarred from

the practice of law in the State of Maryland; and it is further

       ORDERED, that the Clerk of this Court shall strike the name of Bruce Michael Smith

from the register of attorneys in the Court, notify Respondent in accordance with Maryland Rule

I9-742(a), and issue notice of such action in accordance with Maryland Rule 19-761(6).


                                                        /s/ Clayton Greene jr.
                                                        Senior Judge




                                                   6